UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
HAROLD WILLIAM VAN ALLEN,           )
                                    )
                  Plaintiff,        )
                                    )
                                    )
      v.                            )               Civil Action No. 18-0150 (ABJ)
                                    )
ROBERT MUELLER, et al.,             )
                                    )
                                    )
                  Defendant.        )
____________________________________)

                                 MEMORANDUM OPINION

       Plaintiff Harold William Van Allen has filed a pro se complaint against 19 named

defendants that include Special Counsel Robert Mueller, President Donald Trump, Vice President

Mike Pence, Attorney General Jeff Sessions, the Chief Justice of the United States and several

judges from the U.S. District Court and U.S. Court of Appeals for the D.C. Circuit. Compl.

[Dkt. # 1]. The complaint consists of a single paragraph:

              Regarding executive authority over all federal and state chief judiciary
              proposed “Trump-Pence Executive Order(s)” ordering SCOTUS Chief
              Judge John Roberts to cease avoiding and immediately define US
              constitution language “natural born citizen” CINC/POTUS eligibility of all
              living former presidents (JE Carter, GHW Bush, GW Bush, WJ Clinton, BH
              Obama, DJ Trump and all living so confirmed federal judicial nominees
              regarding their past and current judicial authority (quo warranto) NYS
              statewide federal and New York State elections 1992 (H Ross Perot), 1997
              (Robert L Schulz), 1996 (H Ross Perot electoral college delegate), 1997
              (Constitutional Convention Question), 1998, 2000, 2002, 2004, 2006, 2008,
              2010, 2012, 2014, 2016, and now 2017 (Constitutional Convention
              Question) – New York based Hillary R. and William J. et al Clintons’
              espionage – unauthorized transfer and storage of electronic classified
              documents on private non-secure non-government URL/ISP/server(s).
Compl. ¶ 1. Based on this paragraph, it is unclear what relief plaintiff seeks from this Court, and

whether this Court has the authority to hear the case.

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute, which is not to be expanded by judicial decree. It is to be presumed

that a cause lies outside this limited jurisdiction, and the burden of establishing the contrary rests

upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994) (internal citations omitted). Furthermore, “‘[i]t is axiomatic that subject matter

jurisdiction may not be waived, and that courts may raise the issue sua sponte.’” NetworkIP,

L.L.C. v. FCC, 548 F.3d 116, 120 (D.C. Cir. 2008), quoting Athens Cmty. Hosp., Inc. v. Schweiker,

686 F.2d 989, 992 (D.C. Cir. 1982). Indeed, a federal court must raise the issue because it is

“forbidden – as a court of limited jurisdiction – from acting beyond [its] authority, and ‘no action

of the parties can confer subject-matter jurisdiction upon a federal court.’” Id., quoting Akinseye

v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003). A district court may dismiss a

complaint sua sponte pursuant to Federal Rule of Civil Procedure 12(h)(3), when it is evident that

the court lacks subject-matter jurisdiction. See Evans v. Suter, No. 09-5242, 2010 WL 1632902

(D.C. Cir. Apr. 2, 2010), citing Hurt v. U.S. Court of Appeals for the D.C. Cir., 264 F. App’x 1

(D.C. Cir. 2008).

       Subject matter jurisdiction is lacking where a complaint “is patently insubstantial

presenting no federal question suitable for decision.” Tooley v. Napolitano, 586 F.3d 1006, 1009

(D.C. Cir. 2009), quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994). A claim is “patently

insubstantial” when it is “flimsier than doubtful or questionable . . . essentially fictitious.” Best,

39 F.3d at 330 (internal quotation marks omitted); see Hagans v. Lavine, 415 U.S. 528, 536–37

(1974) (“[F]ederal courts are without power to entertain claims otherwise within their jurisdiction



                                                  2
if they are so attenuated and unsubstantial as to be absolutely devoid of merit, wholly insubstantial,

[or] obviously frivolous . . . .”) (internal citations and quotation marks omitted); see, e.g., Peters

v. Obama, Misc. No. 10-0298, 2010 WL 2541066 (D.D.C. June 21, 2010) (sua sponte dismissing

complaint alleging that President Obama had been served with and failed to respond to an

“Imperial Writ of Habeas Corpus” by the “Imperial Dominion of Amexem,” requiring the

plaintiff’s immediate release from a correctional institution).

         Although the Court is mindful that complaints filed by pro se litigants are held to less

stringent standards than those applied to formal pleadings drafted by lawyers, see Haines v.

Kerner, 404 U.S. 519 (1972); Brown v. District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir.

2008), it finds that plaintiff’s allegations in the present case present “no federal question suitable

for decision.” Best, 39 F.3d at 330. It is true that on the cover sheet filed with the complaint,

plaintiff identifies 42 U.S.C. § 1983 as the basis for his cause of action. Dkt. # 1-1. But since that

statute authorizes the filing of constitutional claims against state, and not federal, officials, Wyatt

v. Cole, 504 U.S. 158, 161 (1992), it cannot provide the predicate for subject matter jurisdiction in

this case. Accordingly, the Court will dismiss this case sua sponte pursuant to Rule 12(h)(3) of

the Federal Rules of Civil Procedure for lack of subject matter jurisdiction. A separate order will

issue.




                                               AMY BERMAN JACKSON
                                               United States District Judge
DATE: February 5, 2018




                                                  3